DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. Claims 1-20 are pending and are examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0357907 A1 (“Reiley”).

Regarding claim 1, Reiley teaches generating, by a vehicle computing system of the autonomous vehicle comprising one or more computing devices, a communication associated with [[an]] the autonomous vehicle, wherein the vehicle computing system is located onboard the autonomous vehicle, and wherein the vehicle computing system comprising one or more computing devices; and providing, by the vehicle computing system, the communication to an application programming interface gateway that is remote from the autonomous vehicle, wherein the application programming interface gateway is configured to provide the communication associated with the autonomous vehicle to a system client via a frontend interface of a plurality of frontend interfaces of the application programming interface gateway, and wherein each of the plurality of frontend interfaces is associated with at least one of a plurality of system clients (see at least Abstract and [0029]).

Regarding claim 2, Reiley further teaches obtaining, by the computing system, a set of data from the system client via the frontend interface of the application programming interface gateway (see at least [0021]).

Regarding claim 4, Reiley further teaches the plurality of system clients are associated with an entity and the autonomous vehicle is not included in a fleet of autonomous vehicles of the entity (see at least [0091]).

Regarding claim 5, Reiley further teaches accessing, by the computing system, a library associated with the application programming interface gateway, wherein the library is indicative of a plurality of parameters; and generating, by the computing system, the communication associated with the autonomous vehicle based at least in part on one or more of the plurality of parameters of the library (see at least [0090]-[0091]).

Regarding claim 6, Reiley further teaches providing, by the computing system, the communication to call a function associated with the frontend interface (see at least [0091]).

Regarding claim 7, Reiley further teaches the communication associated with the autonomous vehicle comprises an indication that the autonomous vehicle is available to provide a vehicle service (see at least [0091]).

Regarding claim 8, Reiley further teaches the set of data from the system client comprises data indicative of a vehicle assignment for providing a vehicle service (see at least [0091]).

Regarding claim 9, Reiley further teaches the communication associated with the autonomous vehicle comprises vehicle state data associated with the autonomous vehicle (see at least [0091]).

Regarding claim 10, Reiley further teaches a request for assistance of the autonomous vehicle, and wherein the set of data from the system client comprises one or more control signals configured to control motion of the autonomous vehicle from a location that is remote from the autonomous vehicle (see at least [0091]).

Regarding claim 11, Reiley further teaches the communication associated with the autonomous vehicle comprises a request for data associated with a user interface (see at least [0090]).

Regarding claim 12, Reiley further teaches :one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (see at least [0110]);
generating a first communication associated with an autonomous vehicle; and providing the first communication to an application programming interface gateway that is remote from the autonomous vehicle, wherein the application programming interface gateway is configured to provide, via a first frontend interface of a plurality of frontend interfaces of the application programming interface gateway, the first communication associated with the autonomous vehicle to a first system client of a plurality of system clients (see at least Abstract and [0029]).

Regarding claim 13, Reiley further teaches :obtaining from the system client, via the application programming interface gateway, data indicative of a request for data associated with the autonomous vehicle, and wherein generating the first communication associated with the autonomous vehicle comprises generating the first communication associated with the autonomous vehicle in response to the request for data (see at least [0090]-[0091]).

Regarding claim 14, Reiley further teaches the computing system is remote from the autonomous vehicle (see at least [0090]-[0091]).

Regarding claim 15, Reiley further teaches the autonomous vehicle is located in a geographic region, and wherein a portion of a telecommunications network system comprises the application programming interface gateway, and wherein the portion of the telecommunications network system is associated with the geographic region (see at least [0090]-[0091]).

Regarding claim 16, Reiley further teaches generating a second communication associated with the autonomous vehicle; and providing the second communication to the application programming interface gateway that is remote from the autonomous vehicle,wherein the application programming interface gateway is configured to provide, via a second frontend interface of the plurality of frontend interfaces of the application programming interface gateway, the second communication associated with the autonomous vehicle to a second system client of the plurality of system clients (see at least [0029] and [0090]-[0091]).

Regarding claim 17, Reiley further teaches a vehicle client; one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations (see at least [0110]);
generating, via the vehicle client, a communication associated with the autonomous vehicle; and providing the first communication to an application programming interface gateway that is remote from the autonomous vehicle, wherein the application programming interface gateway is configured to provide, via a frontend interface of the application programming interface gateway, the communication associated with the autonomous vehicle to a system client that is remote from the autonomous vehicle (see at least Abstract and [0029]).

Regarding claim 18, Reiley further teaches obtaining a set of data from the system client via the frontend interface of the application programming interface gateway (see at least [0090]-[0091]).

Regarding claim 19, Reiley further teaches an indication that the autonomous vehicle is available to provide a transportation service (see at least [0090]-[0091]).

Regarding claim 20, Reiley further teaches the set of data from the system client comprises data indicative of a transportation service assignment (see at least [0090]-[0091]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0357907 A1 (“Reiley”) in view of US 2020/0160709 A1 (“Ramot”).

Regarding claim 3, Reiley is not explicit on the plurality of system clients are associated with an entity and the autonomous vehicle is included in a fleet of autonomous vehicles of the entity, however,
	Ramot discloses routing both autonomous and non-autonomous vehicles where the plurality of system clients are associated with an entity and the autonomous vehicle is included in a fleet of autonomous vehicles of the entity (see at least [0004]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ramot with the system disclosed by Reiley in order to include more than 10 ridesharing vehicles, more than 100 ridesharing vehicles, or more than 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665